              Case 8:19-bk-06564-MGW             Doc 46      Filed 07/30/19       Page 1 of 2



                                              ORDERED.


     Dated: July 29, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     Tampa Division
                                   www.flmb.uscourts.gov


IN RE:                                                    Chapter 11

TIME DEFINITE SERVICES, INC.,                             Case No.: 8:19-bk-06564-MGW

       Debtor.                            /               Jointly Administered with:

TIME DEFINITE LEASING, LLC,                               Case No.: 8:19-bk-06565-MGW

       Debtor.                            /


TIME DEFINITE SERVICES, INC.,                             Case No.: 8:19-bk-06564-MGW

      Applicable Debtor.
______________________________________/

                       ORDER GRANTING MOTION FOR COMFORT
                     ORDER AUTHORIZING DEBTOR TO CONTINUE
                   PRE-PETITION LITIGATION AGAINST NAVISTAR, INC.

         THIS CASE came on for hearing on July 24, 2019, to consider the Motion for Comfort Order

Authorizing Debtor to Continue Pre-Petition Litigation Against Navistar, Inc. (Doc. No. 4) [the

“Motion”]. For the reasons stated in open court, it is hereby

         ORDERED that:

         1.      The Motion is granted.

         2.      The Debtor is authorized to proceed in its litigation against Navistar, Inc., in the Circuit
            Case 8:19-bk-06564-MGW                Doc 46     Filed 07/30/19       Page 2 of 2



Court of the 18th Judicial Circuit, Dupage County, Illinois (Case No.: 14-MR-1475) (the “Navistar

Litigation”).



                Attorney for Debtor, Buddy D. Ford, Esquire, is directed to serve a copy of
                this order on interested parties and file a proof of service within three (3)
                days of entry of the order.




                                                     -2-
